Following a jury trial in this misdemeanor prosecution, the trial judge granted defendant’s motion for a new trial. He then sua sponte dismissed the information under the authority of V.R.Cr.P. 48(b).
The State filed a motion requesting the trial court to strike the order of dismissal and to grant permission to appeal. This motion was denied. The State then filed a motion for leave to appeal in this Court, which was granted.
“If the court over objection of the prosecution dismisses an . . . information under [V.R.Cr.P. 48(b)(2)], it shall state, on the record, its findings of fact and reasons for the dismissal.” V.R.Cr.P. 48(c). Here, the trial court stated by way of conclusion its reasons for the dismissal. However, the record is completely devoid of any findings of fact which are mandated by the Rule. As the Reporter’s Notes to V.R.Cr.P. 48 point out, “a record of the findings of fact” is required “[i]n order to insure against arbitrary dismissal.” It follows that the Rule contemplates appellate review of such dismissals.

Reversed and remanded.